 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeeshin Charter Service Inc. and Retail ClerksUnion Local 1550, United Food and Commeri-cal Workers International Union, AFL-CIO.Case 13-CA-20459May 27, 1981DECISION AND ORDERUpon a charge filed on October 8, 1980, byRetail Clerks Union Local 1550, United Food andCommercial Workers International Union, AFL-CIO, herein called the Union, and duly served onKeeshin Charter Service Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 13, issued a complaint and noticeof hearing on November 19, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 1,1980, following a Board election in Case 13-RC-14493, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about September 19,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On December1, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On January 9, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 15,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an answer to the Notice To ShowCause and motion to remand for hearing.Upon the entire record in this proceeding,' theBoard makes the following:I Official notice is taken of the record in the representation proceed-ing, Case 13-RC-14493, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series B, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Infertype Co. v. Penello, 269 F.Supp. 573256 NLRB No. 27Ruling on the Motion for Summary JudgmentIn its answer to the Notice To Show Cause, Re-spondent denies the validity of the Union's certifi-cation on the ground that the Board erred by over-ruling its Objection I to the election held in Case13-RC-14493.2Counsel for the General Counselcontends that Respondent is raising issues whichwere considered and resolved in the representationcase, and that this it may not do. We agree.The election in Case 13-RC-14493 was conduct-ed on February 15, 1978, pursuant to a Decisionand Direction of Election issued by the RegionalDirector for Region 13. The tally of ballots showsthat, of approximately 32 eligible voters, 14 castballots for, and 14 against, the Union; there were 6challenged ballots. Thereafter, Respondent filedtimely objections to conduct affecting the results ofthe election. On April 4, 1978, the Regional Direc-tor issued and served on the parties his Supplemen-tal Decision on the challenges and objections inwhich he recommended that Respondent's objec-tions be overruled and that a hearing be held to re-solve those issues raised by all six challenged bal-lots. Respondent subsequently filed with the Boarda timely request for review in which it assertedthat the Regional Director had erred in overrulingits Objection 1. On May 10, 1978, the Board deniedthe request for review.3Thereafter, on May 9, 1978, the Regional Direc-tor issued an order whereby the issues raised bythe challenged ballots in Case 13-RC-14493 wereconsolidated for hearing before an administrativelaw judge with unfair labor practice charges inCases 13-CA-16799 and 13-CA-17002. The Ad-ministrative Law Judge subsequently issued his De-cision on May 31, 1979, recommending, inter alia,that the challenges to five ballots be overruled andthat the challenge to the sixth ballot be sustained.After Respondent filed exceptions to the Adminis-trative Law Judge's Decision, the Board issued itsDecision, Order, and Direction on July 18, 1980,4(I).C Va. 1967); Folletl Corp., 164 NLRB 378 (1967), enfd. 397 F 2d 91(7th Cir. 1968); Sec. 9(d) of the NI.RA, as amended' Respondent's aswer also denies that the Union has requested or thatit has refused to bargain. Attached to the General Counsel's Motion forSummary Judgment is a letter dated September 17, 1980, from the Unionto Respondent requesting bargaining. Cunsel for the General Counselstates that Respondent subsequently made no response to the Union'sletter 1In its answer to the Notice To Shos Cause, Respondent neitheralludes to nor controverts the foregoing statements nor the letters at-tached to the Motion for Summary Judgment Thus, the factual allega-tions in the complaint concerning the request and refusal to bargain standuncontroscrted. Schwsartz rothers. Inc., and District Records, Inc., 194NLRB 150 (1971). Ihe May Department Stores Company, 186 NLRB 86(1970); iand Carl Simpsonl Buick. Inc., 161 NI.RB 1389 (1966)'' hei-Menmber lruesdale would hae directed a hearing to resolvethose issues raised by Respondent's Objection I, 250 NlRB 70. KEESHIN CHARTER SERVICE INC.173wherein it ordered, inter alia, that the challenges tofour ballots be overruled and that the challenges tothe two remaining ballots be sustained. According-ly, the Board directed that the Regional Directorfor Region 13 open and count those ballots towhich challenges had been overruled, and that hethereafter prepare a revised tally of ballots andissue an appropriate certification. Thereafter, a re-vised tally of ballots issued which showed that theUnion had received a majority of the ballots cast inthe election held in Case 13-RC-14493. According-ly, on August 1, 1980, the Regional Director certi-fied the Union as the exclusive collective-bargain-ing representative of Respondent's employees inthe appropriate unit.It thus appears that, by raising the matters setforth in its Objection 1, Respondent is attemptingto raise issues which were raised and decided inthe underlying representation case.5It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.7Accordingly, we grant theGeneral Counsel's Motion for Summary Judgment.I Respondent's answer to the Notice To Show Cause also contains, asnoted, a motion requesting that the Board reopen the record in Case 13RC-14493 and direct a hearing as to those issues raised hby its ObjectionI. In support of its motion, Respondent contends that it was denied dueprocess when the Regional Director overruled its Objection I sithoul di-recting a hearing to resolve credibility conflicts between the statementsof employee witnesses and the Board agent who conducted the election.In overruling this objection, however, the Regional Director concludedthat the evidence submitted in support thereof does not warrant settingthe election aside under the version of any of the witnesses who werepresent when the alleged objectionable conduct occurred The Boardsubsequently denied Respondent's request for review as raising no sub-stantial or material issues warranting review Moreover, it is well estab-lished that parties do not have an absolute right to a hearing on objec-tions, and that denial of a hearing where, as here, the objections raise nosubstantial and material issues does not constitute denial of due process ora violation of Respondent's rights. GTE Lenkurt. Incorporated, 218NLRB 929 (1975)1; Abbott Laboratories. Ross Laboratories Division, 217NLRB 859 (1975); HeavnI Valley Ski .4rea, a CaliJrnia Corporation, andHeavenlv valley, a Partnership, 215 NLRB 734 (1974) Accordingly, Re-spondent's motion is hereby denied.6 See Pittsburgh Plate Glass Co. v. AL.R. B., 313 LI S. 146. 162 1941)Rules and Regulations of the Board, Secs 102.67(f) and 102 69(c).' Although Member Zimmerman did not participate in the underlyingrepresentation proceeding, he considers the Board hound to grant sum-On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTKeeshin Charter Service Inc. maintains its officeand principal place of business in Chicago, Illinois,where it is engaged in the business of providing in-terstate and intrastate transportation services forcharter bus passengers. In the course and conductof its business operations, Respondent annually pur-chases and receives at its Chicago, Illinois, facilitygoods and materials valued in excess of $50,000 di-rectly from points located outside the State of Illi-nois. During the past calendar year, a representa-tive period, Respondent derived gross revenues inexcess of $250,000 from the operation of its bustransportation services.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union Local 1550, United Foodand Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.Ill. THE UNFAIR ABOR PRACTICESA. Tire Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time charter busdrivers, mechanical employees and mainte-nance employees employed by the Employerat its facility now located at 705 South Jeffer-son, Chicago, Illinois 60607; excluding alloffice clerical employees, all guards and super-visors as defined by the Act.2. The certificationOn February 15, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 13, designated themars juldgmcnt ssithout regard to the merits of the issue Respondent nowattenmpt t relitigte See BraVoni Oldsmnobhil, 254 NL.RB Ni 135 (I19I) 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on August 1,1980, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 19, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 19, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceSeptember 19, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionII1, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent corn-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Keeshin Charter Service Inc. is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Retail Clerks Union Local 1550, United Foodand Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time charter busdrivers, mechanical employees and maintenanceemployees employed by the Employer at its facilitynow located at 705 South Jefferson, Chicago, Illi-nois 60607; excluding all office clerical employees,all guards and supervisors as defined by the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since August 1, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 19, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- KEESHIN CHARTER SERVICE INC.175lations Board hereby orders that the Respondent,Keeshin Charter Service Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail ClerksUnion Local 1550, United Food and CommercialWorkers International Union, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time charter busdrivers, mechanical employees and mainte-nance employees employed by the Employerat its facility now located at 705 Jefferson,Chicago, Illinois 60607; excluding all officeclerical employees, all guards and supervisorsas defined by the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Chicago, Illinois, copiesof the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 13, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board ' shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Retail Clerks Union Local 1550, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time charterbus drivers, mechanical employees andmaintenance employees employed by theEmployer at its facility now located at 705Jefferson, Chicago, Illinois, 60607; excludingall office clerical employees, all guards andsupervisors as defined by the Act.KEESHIN CHARTER SERVICE INC.